Citation Nr: 1758109	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1977 and April 1980 to December 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

This matter was remanded in April 2016 and May 2017 and has been returned to the Board for appellate review.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

	II.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) would generally apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he has had hearing loss as a result of service.

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Upon review of all the evidence of record, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.

The Veteran's March 2011, December 2015, and September 2016 VA audiology evaluations revealed auditory thresholds that were not considered disabling for VA purposes.  The Board notes that the December 2015 VA audiology report indicated the Veteran had Maryland CNC test scores of 84 percent in the right ear and 88 percent in the left ear.  However, in a May 2017 VA addendum opinion, the September 2016 VA examiner opined that it is less likely than not (50 percent or less probability) that the Veteran has a current diagnosis of hearing loss which had an onset or is otherwise etiologically related to the Veteran's period of active service.   The examiner explained that based on the September 2016 audiological evaluation and previous audiological evaluations of record, the Veteran's hearing loss is normal in both ears, including his Maryland CNC Test results that were obtained correctly using the established VA protocol.  The Maryland CNC tests obtained in December 2015 show speech discrimination scores of 84 percent for the right ear and 88 percent for the left ear.  The December 2015 examination was performed by an Audiology Resident at VA hospital and was not administered according to VA protocol.  It was performed at the Veteran's Most Comfortable Level (MCL) rather than 40 dB above the Veteran's Speech Reception Thresholds as VA protocol specified.  Also, VA protocol directs that is a Maryland CNC score is obtained at 92 percent or lower, a performed intensity function is to be done, which was not done on the December 2015 examination.  The examiner explained that, therefore, the December 2015 Maryland CNC Test results are invalid.  If the audiological examination in December 2015 had been performed according to the established VA protocol, a "normal" (94 percent or better) score would have been achieved and a "hearing loss disability" would not have been indicated.  The Veteran's hearing is normal in both ears by all measures on the correctly conducted September 2016 examination.  

The remaining evidence of record, to include post-service treatment records, do not demonstrate bilateral hearing loss as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's hearing loss is to a disabling degree according to 38 C.F.R. § 3.385 , the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


